                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


UNITED STATES OF AMERICA,                            CR 21–08–BU–DLC

              Plaintiff,

       vs.                                                 ORDER

CHRISTOPHER SCOTT JESSOP,

              Defendant.


      Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture. (Doc. 31.) Defendant Christopher Scott Jessop appeared before the

Court on June 7, 2021 and entered a plea of guilty to Count I of the Indictment.

Jessop’s plea provides a factual basis and cause to issue an Order of Forfeiture,

pursuant to 18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED:

      THAT Jessop’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d):

      • HS Produkt, model XD40, .40 caliber, semi-automatic pistol (S/N:
        US269929);

      • 11 rounds of .40 caliber ammunition manufactured by Winchester;

      • Silver pistol magazine with 12 rounds of .40 caliber ammunition;


                                          1
       • 12 rounds of .40 caliber ammunition manufactured by Winchester; and

       •   42 rounds of 9 mm ammunition manufactured by Remington.

       IT IS FURTHER ORDERED that

       1. The Bureau of Alcohol, Tobacco, Firearms and Explosives is directed to

seize the property subject to forfeiture and further to make a return as provided by

law;

       2. The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed; and

       3. Upon adjudication of all third-party interests, if any, the Court will enter

a Final Order of Forfeiture.




                                           2
DATED this 6th day of July, 2021.




                                3
